Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the merchandise covered by said appeals is similar in all material respects to the rayon goods involved in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the issue in both cases is the same, and that the appraised values less any amount added by the importers by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases, represent the prices at which such and similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan for export to the United States, including all costs, charges, and expenses specified in section 402 (d) of the Act of 1930.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amounts added by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.